Citation Nr: 9901559	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to an increased evaluation for tension 
headaches, currently rated at 30 percent disabling.

3.	Entitlement to an increased evaluation for a heart 
disorder including hypertension, currently rated at 30 
percent disabling.

4.	Entitlement to an increased evaluation for bilateral 
glaucoma, currently rated at 20 percent disabling.

5.	Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated at 10 
percent disabling.

6.	Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated at 10 percent 
disabling.

7.	Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated at 10 
percent disabling.

8.	Entitlement to an increased evaluation for a cervical 
spine injury with posttraumatic degenerative changes, 
currently rated at 10 percent disabling.

9.	Entitlement to an increased (compensable) evaluation for 
a postoperative residuals of a ventral hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1973 and from February 1975 to September 1991. 

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, 
California and Muskogee, Oklahoma. 

The Board acknowledges that the veteran submitted a notice of 
disagreement with respect to the ROs denial of claims of 
entitlement to service connection for diabetes and fungal 
infection of the feet.  The veteran, however, failed to 
timely submit a substantive appeal with regard to those 
claims.  Therefore, the Board does not have jurisdiction over 
those issues.  38 U.S.C.A. § 7105 (West 1991).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that increased evaluations are warranted 
for degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, degenerative 
joint disease of the lumbar spine, a cervical spine injury 
with posttraumatic degenerative changes, a postoperative 
ventral hernia repair, and tension headaches, as these 
disorders are more disabling than currently evaluated.  He 
also maintains that he has a hearing loss that is related to 
his active duty service.
 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against increased evaluations for degenerative joint disease 
of the right knee, degenerative joint disease of the left 
knee, degenerative joint disease of the lumbar spine, a 
cervical spine injury with posttraumatic degenerative 
changes, postoperative residuals of a ventral hernia repair, 
and tension headaches.  The Board further finds that the 
preponderance of the evidence is against entitlement to 
service connection for a hearing loss.


FINDINGS OF FACT

1.  The veterans degenerative joint disease of the right 
knee is not manifested by a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.

2.	The veterans degenerative joint disease of the left knee 
is not manifested by a limitation of flexion to 30 degrees, 
or a limitation of extension to 15 degrees.

3.	The veterans degenerative joint disease of the lumbar 
spine is productive of no more than characteristic pain on 
motion.

4.	The veterans cervical spine injury with posttraumatic 
degenerative changes is productive of no more than slight 
limitation of cervical motion.

5.	The veterans postoperative residuals of a ventral hernia 
repair are productive of no more than healed postoperative 
wounds and a very minimal protrusion of a small hernia 
without need for a belt.

6.	The veterans tension headaches are not objectively 
productive of severe economic inadaptability.

7.  The preponderance of the evidence is against finding a 
nexus between any current hearing loss and the veterans 
active duty service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).

2.	The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5260, 5261.

3.	The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295 (1998).

4.	The schedular criteria for an evaluation in excess of 10 
percent for cervical spine injury with posttraumatic 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (1998).

5.	The schedular criteria for a compensable evaluation for a 
postoperative residuals of a ventral hernia are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7339 (1998).

6.	The schedular criteria for an evaluation in excess of 30 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).

7.  A hearing loss was not incurred or aggravated during the 
veterans active duty service.  38 U.S.C.A. §§ 1110, 113, 
5107 (West 1991).; 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disorder incurred or 
aggravated during the veterans active duty service.  
38 U.S.C.A. §§ 1110, 1131.  In order, however, for hearing 
loss to be considered a disability for VA purposes entitling 
the veteran to compensation or pension benefits certain 
criteria must be met.  Under 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

In this case, the veteran is claiming entitlement to service 
connection for hearing loss due to inservice noise exposure.  
Service medical records show that at his June 1991 retirement 
examination, audiometric testing indicated that the veterans 
pure tone thresholds in decibels for the right ear were 20 at 
500 Hertz, 30 at 1000 Hertz, 30 at 2000 Hertz, 30 at 3000 
Hertz, and 25 at 4000 Hertz; his pure tone thresholds in 
decibels for the left ear were 5 at 500 Hertz, 10 at 1000 
Hertz, 15 at 2000 Hertz, 15 at 3000 Hertz, and 20 at 4000 
Hertz.  He was diagnosed with flat moderate sensorineural 
hearing loss of the right ear. 

Significantly, however, on examination in November 1991, 
audiometric examination showed that the veterans pure tone 
thresholds for the right ear were 0 at 500 Hertz, 10 at 1000 
Hertz, 15 at 2000 Hertz, 15 at 3000 Hertz, and 10 at 4000 
Hertz; his pure tone thresholds for the left ear were 20 at 
500 Hertz, 20 at 1000 Hertz, 20 at 2000 Hertz, 20 at 3000 
Hertz, and 20 at 4000 Hertz.  The audiological impression was 
that the veterans hearing was within normal limits.  
Accordingly, while the veteran at retirement showed evidence 
of a hearing loss in the right ear, at present no hearing 
loss is evident.  The laws governing service connection 
demand that the veteran present competent evidence of a 
present hearing loss disability as defined by VA.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, as the 
veteran is not shown to have a hearing loss as defined by VA 
regulations, this claim must be denied.

Increased Evaluations

Factual Background

On VA examination in November 1991, the veteran stated that 
he had an unbiblical hernia repair in September 1991; a scar 
was present.  Squatting was limited to 70 percent normal 
distance and he complained of pain in both knees.  Flexion of 
the trunk was limited to 70 degrees and there was fair 
progression of movement of the spine.  The fingertips missed 
the toes by eight inches.  The appellant complained of low 
back pain.  There was tenderness to palpitation over the 
lumbar spine and over the cervical spine and the cervical 
prominens.  Both knees were tender when each patella was 
pressed down upon.  McMurray testing caused knee pain 
anterolaterally and bilaterally.  All other examinations for 
abnormalities of the neuromuscularskelatal system were 
negative.  The veteran also reported experiencing headaches.  
X-ray studies of the skull were negative.  X-ray studies of 
the cervical spine showed that C7 was never adequately 
visualized in the lateral projection, that there was some 
slight reversal of the normal lordotic curvature of the 
spine, and there was some decrease in the vertical stature of 
the body of C5, which may have been secondary to the residuum 
of old trauma or may have been more likely developmental.  X-
ray studies of the lumbosacral spine revealed some slight 
discogenic narrowing with a retrolisthesis at the L3-L4 level 
and there was some very minimal degenerative hypertrophic 
spurring.  X-ray studies of the knees showed bilateral 
degenerative changes.  The diagnoses were status post 
injuries to both knees, low back, neck, head; discogenic 
disease at L3 and L4; retrolisthesis at L3-L4, and 
compression of C5. 

During a November 1992 United States Civil Service Commission 
Certificate of Medical Examination the veteran specifically 
denied back problems.

On VA spine examination in April 1994, the veteran reported 
that he had a constant acute neck ache with superimposed 
episodes of neck pain, and radiation into the right shoulder 
and down his back.  He indicated that certain sitting 
positions or sitting too long would precipitate an attack and 
the attack would usually last two to four days.  He described 
occasional numbness and tingling about the shoulder, and 
indicated that it hurt to turn his head sideways.  On 
physical examination there was no tenderness over the 
superior nuchal line or external occipital protuberance.  
Slight tenderness over the lower mid cervical region over the 
lower cervical spinous processes was evident.  There was no 
tenderness over the trapezii, or associated paravertebral 
spasm.  Range of motion studies showed that he could 
painlessly flex 50 degrees and extend 40 degrees.  Lateral 
bending was to 40 degrees bilaterally, rotation to the left 
was to 40 degrees, eliciting some neck discomfort; and 
rotation to the right was to 50 degrees.  The veteran had no 
paresthesias over the C5 through T1 dermatomes to pin prick.  
He had good radial pulses.  No weakness was illicited; he had 
no intrinsic atrophy and no weakening of the intrinsic 
muscle.  Bicep reflexes were 1+ on the left, and 2+ on the 
right.  Both were brisk.  X-ray studies of the cervical spine 
revealed normal findings.  The examiner found that the 
veteran had symptomatic cervical spine disease. 

On VA examination in October 1994, the veterans functional 
level was reported to be good, but he was unable to do heavy 
work because of the rated disability on his back.  He was 
noted to suffer from frequent tension headaches with muscle 
tightness at the rear base of the neck and over the masseter 
areas of the head.  He was also reported to suffer from 
musculoskeletal pain and decreased range of motion.  His 
abdominal examination was entirely normal except for a slight 
tenderness in the umbilical area on very deep palpation.  On 
asking the veteran to cough there was noted to be the 
slightest hint of something coming and hitting the examining 
finger; this was entirely consistent with a maturing ventral 
hernia repair.  The tentative diagnoses were status post 
repair of ventral hernia; tension headaches.

The veteran was hospitalized in April 1995 for a subdural 
hematoma.  On admission he reported a history of headaches 
which had markedly increased over the prior three weeks.  A 
history of striking his head in February and March 1995, was 
noted.  The discharge diagnosis was subdural hematoma.

On VA examination in January 1996, the veteran reported that 
he began having headaches around 1972 or 1973.  He stated the 
headaches occurred daily and seemed to begin in his upper 
neck area and radiate to both sides of his head.  These 
developed in either the mornings or afternoons and could be 
either a severe or dull pain.  He had severe headaches 3 to 4 
times per week, lasting two hours.  He denied nausea, 
vomiting or stomach upset with the headaches.  He denied 
visual and neurological changes before, during and after the 
headaches.  The veteran reported markedly increased headaches 
in January 1995 lasting up until April 1995, when he was 
diagnosed as having a right subdural hematoma which was 
subsequently evacuated in April 1995.  His headaches had 
resumed since then to be the same as the headaches that he 
had prior to January 1995.  

The veteran also complained of neck pain which began about 
1982.  The pain was not daily but it occurred if the 
appellant bent forward too long or held his head in a certain 
position for too long.  There was no radiation of the pain 
into his upper extremities, although he did have occasional 
numbness or tingling in both of his hands.  The veteran also 
indicated that he had a back problem which began in the early 
1980s.  The back problem occurred when he bent, stooped, or 
reached too much.  It could also occur if he sat in one 
position too long.  There was no radiation of the back pain 
in to his legs, but the pain seemed to radiate into his neck.  
He denied numbness, tingling or weakness radiating into his 
legs.  

The veteran reported knee problems since the 1980s; he had 
greater than 30 parachute jumps to which he attributed this 
problem.  The knees swelled when he squatted or ran, he had 
daily knee pain, and they often popped and bothered him, 
particularly when he was climbing stairs, running, or 
squatting.  He had a ventral hernia repair in September of 
1991 shortly before he left the Army.  This was an umbilical 
hernia repair and he had not had recurrence to his knowledge, 
although, he felt a small knot in that area when he strained 
or did sit-ups.  

Joint examination showed full range of motion of the knees 
with crepitus bilaterally on range of motion testing.  
Anterior and posterior Drawers sign and McMurray maneuver 
were negative.  There was no joint effusion or instability; 
the knees had normal appearance.  Back examination showed a 
normal posture with full range of motion.  Straight leg 
raising was negative, and there was no paraspinous muscle 
spasm present.  Neck examination revealed full forward 
flexion and extension; left side rotation was to 45 degrees 
and to the right side rotation was to 30 degrees; head tilt 
was to 20 degrees bilaterally.  No cervical paraspinous 
muscle spasm was present.  Neurological examination revealed 
normal muscle strength, mass and tone in all four 
extremities, and deep tendon reflexes were 2+ and toes were 
down going.  Sensation was slightly diminished to pin prick 
and temperature sensation in the hands and feet.  Cerebral 
examination was normal.  Abdominal examination revealed a 
very small scar on the umbilicus with very minimal protrusion 
of s small hernia when the veteran strained; this was easily 
reducible.  X-ray studies revealed minimal degenerative 
changes of the knees bilaterally and mild degenerative joint 
disease of the cervical spine.  X-ray studies of the 
lumbosacral spine showed degenerative disc disease.  The 
pertinent diagnoses were cervical spine symptomatology 
without radiculopathy; lumbosacral spine symptomatology 
without radiculopathy; chronic daily headaches; knee symptoms 
consistent with chondromalacia; and a minimal ventral hernia. 

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veterans service-connected disorders have been properly 
developed, and that no further assistance is required on that 
issue to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A.  Degenerative Joint Disease of the Right and Left Knees

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under Diagnostic Code 5260, flexion of 
the knee limited to 45 degrees warrants a 10 percent 
evaluation and flexion of the knee limited to 30 degrees 
warrants a 20 percent evaluation.  Under Diagnostic Code 
5261, a 10 percent evaluation is warranted for limitation of 
extension of the knee to 10 degrees and a 20 percent 
evaluation is warranted for limitation of extension of the 
knee to 15 degrees.  38 C.F.R. § 4.71a.  Painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991). 

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a. 

In the present case, the Board is of the opinion that 
increased evaluations for the veterans knees are not 
warranted.  On review of the record the evidence does not 
reveal that flexion of either knee is limited to 30 degrees, 
or that extension of either knee is limited to 15 degrees.  
Further, the evidence does not show that either knee is 
impaired by instability or subluxation.  Indeed, the Board 
finds that the evidence shows the veterans symptoms are 
limited to chondromalacia and minimal degenerative changes of 
the knees with painful motion.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
increased evaluations for the veterans degenerative joint 
disease of the right and left knees. 

In reaching this decision the Board considered whether a 
separate rating was warranted for any limitation of motion of 
the knees in light of the General Counsels opinion in 
VAOPGCPREC 23-97 (July 1, 1997) holding that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  However, as the 
veterans knees are not currently impaired by instability or 
subluxation, a separate rating is not in order.  Thus, the 
General Counsels opinion does not provide a basis for an 
increase. 

B.  Degenerative Joint Disease of the Lumbar Spine

According to Diagnostic Code 5292, a slight limitation of the 
lumbar spine warrants a 10 percent evaluation.  A moderate 
limitation of lumbar motion warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a.   Under Diagnostic Code 5295, a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending.  38 C.F.R. § 4.71a.

In this case the Board is of the opinion that an increased 
evaluation for the veterans degenerative joint disease of 
the lumbar spine is not warranted.  In this respect, the 
evidence does not demonstrate more than a slight limitation 
of lumbar motion.  Further, the evidence does not 
demonstrate, under Diagnostic Code 5295, evidence of a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Indeed, it is well to note that 
examination in January 1996 determined that the veterans 
lumbar spine showed a full range of motion, without evidence 
of paraspinal muscle spasm or radiculopathy.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against an increased evaluation for degenerative joint 
disease of the lumbar spine. 

C.  Cervical Spine Injury with Traumatic Arthritis

According to Diagnostic Code 5290, a slight limitation of the 
cervical spine warrants a 10 percent evaluation.  A moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a.   

In the present case, the Board is of the opinion that an 
increased evaluation for the veterans cervical spine injury 
with traumatic arthritis is not warranted.  On review of the 
record the evidence does not demonstrate a moderate 
limitation of cervical motion so as to warrant a higher 
evaluation.  Indeed, the record shows that the veterans 
symptoms are limited to minimal cervical degenerative changes 
and a slight limitation of motion.  Specifically, the January 
1996 VA examination indicated that the veterans cervical 
spine could forward flexion and extend fully, side rotate to 
the right to 30 degrees and to the left to 45 degrees, and 
head tilt to 20 degrees bilaterally.  There was no paraspinal 
muscle spasm of the neck present and no radiculopathy.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for a 
cervical spine injury with traumatic arthritis.

In denying increased ratings for each of the aforementioned 
orthopedic disorders the Board considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1998) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Significantly, however, an 
increased rating is not warranted for pain as there is no 
competent evidence of such symptomatology as disuse atrophy, 
fatigue or incoordination as would be expected to be 
associated with painful pathology warranting a rating higher 
than that currently assigned.  Accordingly, these regulations 
do not provide a basis for an increased rating for any 
service connected orthopedic disability.

D.  Post Operative Ventral Hernia Repair

According to Diagnostic Code 7339, a noncompensable 
evaluation is warranted for postoperative ventral hernia 
evidenced by healed postoperative wounds, no disability, belt 
not indicated.  A 20 percent evaluation is warranted for a 
small postoperative ventral hernia, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of abdominal 
wall and indication for a supporting belt.  38 C.F.R. 
§ 4.114.

In this case the Board is of the opinion that an increased 
evaluation for the post-operative ventral hernia repair is 
not warranted.  In this regard, while the evidence does show 
a minimal hernia, the veteran is not shown to require a 
supportive belt, and there is no indication that post-
operative wounds have caused a weakening of abdominal wall.  
Indeed, the January 1996 VA clinical examination shows that 
the veteran had a very small scar on the umbilicus with an 
easily reducible and very minimal small hernia protrusion.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for post-
operative residuals of a ventral hernia repair. 

E.  Tension Headaches

According to Diagnostic Code 8100, a 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a.

Once again the Board is of the opinion that an increased 
evaluation is not warranted.  On review of the record, the 
evidence shows that the veteran indeed does suffer from 
frequent headaches.  Significantly, however, there is no 
objective evidence that these headaches have been productive 
of severe economic inadaptability.  Without evidence of 
severe economic inadaptability there is no basis to award an 
increased evaluation.  Hence, the benefit sought on appeal 
must be denied.

In reaching all of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellants 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hearing loss is denied.

Increased evaluations for degenerative joint disease of the 
right knee, degenerative joint disease of the left knee, 
degenerative joint disease of the lumbar spine, residuals of 
a cervical spine injury with posttraumatic degenerative 
changes, postoperative residuals of a ventral hernia repair, 
and tension headaches are denied.


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veterans claim of entitlement to an increased evaluation for 
bilateral glaucoma.  This disorder has been evaluated under 
Diagnostic Codes 6013, 6078 and 6080 (1998), and these 
criteria provide that a bilateral glaucoma disability be 
rated on impairment of visual acuity or field loss.  
Unfortunately, the latest compensation examination from 
January 1996 does not show that the examiner calculated and 
specified the average concentric contraction of visual fields 
as required under 38 C.F.R. § 4.76(a) (1998).  Accordingly, 
further development is in order.

Additional development is also warranted with regard to the 
veterans claim of entitlement to an increased evaluation for 
a heart disorder, including hypertension.  This disorder has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
During the current appeal, however, sections of the VA Rating 
Schedule for Disabilities were amended effective January 12, 
1998, and these amendments included changes to the rating 
criteria used in evaluating hypertension.  62 Fed.Reg. 65219-
65224 (1997) (codified at 38 C.F.R. §§ 4.104 (1998)).  

In Massey v. Brown, 7 Vet. App. 204 (1994), the United States 
Court of Veterans Appeals held that VA must discuss the 
specific criteria set forth in the Rating Schedule.  Notably, 
however, the veteran has yet to be informed of these new 
criteria, and the RO has yet to determine the appellants 
entitlement to an increased rating under such new criteria.  
As the Board cannot determine the evaluation warranted under 
the new criteria without prejudicing the veterans right to 
due process of law, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), the Board concludes that the RO must consider the 
veterans entitlement to an increased rating under the new 
criteria in the first instance. 

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
glaucoma or a heart disorder, including 
hypertension, since April 1997.  
Following receipt of the veterans 
response appropriate action should be 
undertaken.
 
2.	The appellant should also be scheduled 
for examination by a VA ophthalmologist 
to determine the extent and severity of 
his glaucoma.  All necessary evaluations, 
tests, and studies deemed appropriate 
should be performed to include visual 
acuity and Goldman visual field testing.  
The clinical findings must be reported in 
complete detail, and the examiner must 
indicate the numeric values reflected on 
all charts and graphs.  An interpretative 
chart similar to that written by Dr. 
Johnston in August 1994 would be of great 
benefit to both the RO and the Board and 
must be provided.  All opinions, and the 
supporting rationales, should be in 
writing.  Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The examination report 
should be typed.  

3.  The veteran should be scheduled for a 
comprehensive cardiovascular examination 
to determine the nature and extent of his 
heart disorder with hypertension.  All 
necessary evaluations, tests, and studies 
deemed appropriate should be performed.  
All opinions, and the supporting 
rationales, should be in writing.  Since 
it is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.

4.  For each examination the appellant 
must be given adequate notice, to include 
advising him of the consequences of 
failure to report for the examinations.  
If he fails to report for any 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examinations.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issues remaining on appeal.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case which includes regulations governing 
the rating of cardiovascular disorders, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellants 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
